DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Septer (US 6,226,919 B1) discloses an insect vacuum and trap attachment system arranged and configured to couple to a vacuum (abstract), the system comprising: a tubular member (2) elongate along a first direction (fig. 2), the tubular member having a first open end (fig. 3), a second open end opposite the first open end (fig. 3), and an elongate sidewall that extends between the first open end and the second open end (fig. 3); and a suction member (2a) that slideably receives the first open end of the tubular member (figs. 1 and 2), the suction member having a narrowed open tip (13) that receives insects (fig. 1), a bottom open end opposite the narrowed open tip (fig. 2), a shortened sidewall that extends between the narrowed open tip and the bottom open end (fig. 1), and a stem (10a) that extends along at least an outer surface of the shortened sidewall (fig. 1).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the tubular member further comprises an elongate channel that extends along an outer surface of the elongate sidewall; the stem slideably received by the elongate channel to enable the suction member to slide along the first direction with respect to the tubular member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647